Citation Nr: 1024647	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-24 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD) and if so, whether the claim should be 
granted.

Entitlement to service connection for psychiatric disability 
other than PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 
1968 and from February 1978 to September 1986.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In March 2010, the Veteran and his spouse testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The RO denied reopening the Veteran's claim for service 
connection for PTSD in the September 2007 rating decision.  
Apparently, the July 2008 statement of the case denied the claim 
on the merits.  Regardless of the RO's actions, given the 
previous unappealed denial of the claim for service connection 
for PTSD, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 
7104 (West 2002) to address the question of whether new and 
material evidence has been received to reopen the claim for 
service connection.  This matter goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 
1996). 

The issue of entitlement to service connection for 
diabetes mellitus has been raised by the record, but has 
not been adjudicated by the RO.   Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the RO for appropriate action.  

The issue of entitlement to service connection for psychiatric 
disability is addressed in the REMAND that follows the order 
section of this decision.


FINDING OF FACT

In an unappealed rating decision issued in September 2005, the RO 
denied service connection for PTSD; the subsequently received 
evidence includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to unestablished 
facts necessary to substantiate the claim, and that is of 
sufficient probative value to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
Veteran's claim for service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. 
§ 3.156 (a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate reopening the Veteran's claim for 
entitlement to service connection for PTSD.  Therefore, no 
further development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

II.  Analysis

In an unappealed rating decision issued in September 2005, the RO 
denied the Veteran's claim for service connection for PTSD.

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Veteran provided testimony at the Travel Board hearing before 
the undersigned Veterans Law Judge that is not cumulative or 
redundant of the evidence previously of record and is 
sufficiently probative to establish a reasonable possibility of 
substantiating the claim.  Therefore, the testimony is new and 
material and reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of the 
claim for service connection for PTSD is granted.



REMAND

In February 2009, the United States Court of Appeals for Veterans 
Claims (Court) ruled that when a claimant seeks service 
connection for PTSD, such a claim must be "considered a claim 
for any mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim; the symptoms the claimant describes, and the information' 
submitted by the claimant or obtained by VA."  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  The record reflects that the 
Veteran has been diagnosed with a mood disorder and PTSD.  The 
Board has reframed the issue remaining on appeal accordingly. 

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

An April 2005 discharge summary from the Detroit VA Medical 
Center (MC) indicates a diagnosis of PTSD.  An October 2006 VA 
treatment record indicates a diagnosis of a mood disorder as well 
as "rule out PTSD".  

The Board notes that the Veteran's service personnel records from 
the Veteran's first period of service indicate that he served as 
an air traffic controller from March 21, 1967, to March 17, 1968, 
at Cam Rahn Bay Air Base, Republic of Vietnam.  The Veteran 
indicated during his hearing testimony that he left Vietnam on 
the night that the TET Offensive began and there was bombing.  
The originating agency should attempt to verify the claimed 
stressor with official sources.

The Board notes that it is unclear whether service personnel 
records from the Veteran's second period of service in the Navy 
have been associated with the claims file.  Such records should 
be requested through official sources on remand.

The Veteran's service treatment records indicate that he was 
evaluated by psychiatry during March 1982 and January 1985.  The 
diagnosis during March 1982 was indicated as adjustment disorder 
with mixed emotional features.  There was no diagnosis associated 
with the January 1985 psychiatric testing.  

The Board additionally notes that a VA treatment record dated in 
January 2007 from the Bay Pines VAMC indicates that the Veteran 
was on psychiatric medications from the Detroit VA medical 
system.  Some records from the Detroit VAMC have been associated 
with the claims file; however, a May 5, 2005, treatment note 
indicates that the Veteran would undergo a psychiatric evaluation 
on May 15, 2005.  This record has not been associated with the 
claims file.  Thus, the originating agency should obtain and 
associate with the claims file any records from the Detroit VAMC 
which are not already contained in the claims file.  Ongoing 
medical records from Bay Pines should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

The notice requirements of the Veterans Claims Assistance Act 
(VCAA) require VA to notify a veteran of what information or 
evidence is necessary to substantiate the claim; what subset of 
the necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.  

In the present appeal, the Veteran was not provided with 
appropriate VCAA notice with regard to his claim for service 
connection for psychiatric disability other than PTSD.  Thus, 
such notice must be provided on remand.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Send the Veteran a letter which complies 
with all notification required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 38 C.F.R. § 
3.159(b), with respect to the claim for 
service connection for an psychiatric 
disorder other than PTSD.  

2.  Request the Veteran's service personnel 
records from his time in the Navy from 
October 1980 to September 1986.  Associate 
any procured records with the claims file.

3.  Obtain and associate with the claims file 
any pertinent records adequately identified 
by the Veteran, including any records from 
the Detroit VA Medical System and any ongoing 
medical records from the Bay Pines VAMC not 
already associated with the claims file.

4.  The RO/AMC should request verification of 
the Veteran's claimed stressors through 
official sources to specifically include 
verification of being bombed at Cam Rahn Bay 
his last day in Vietnam which would be during 
March 1968. 

5.  Then, the Veteran should be scheduled for 
a VA examination by a psychiatrist or 
psychologist.  It is imperative that the 
claims folder be made available to and 
reviewed by the examiner.  Any special 
studies or tests that are deemed necessary 
should be accomplished.  If any stressors are 
verified, the examiner should be notified of 
the verified stressor(s).  Upon review of the 
claims file and examination of the Veteran, 
the examiner should opine as to whether the 
Veteran has PTSD which is due to a verified 
in-service stressor as determined by.  With 
respect to each additional psychiatric 
disorder currently present or present during 
the pendency of the Veteran's claim, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is related to 
service; to include related to the Veteran's 
in-service psychiatric symptoms in 1982 and 
1985, or whether there is a 50 percent or 
better probability that the disorder was 
caused or permanently worsened by the 
Veteran's claimed PTSD.  All opinions and 
conclusions expressed must be supported by a 
complete rationale in the report.  

6.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

7.  Then, the RO or the AMC should adjudicate 
the claim for psychiatric disability on a de 
novo basis.  If the benefit sought on appeal 
is not granted to the Veteran's satisfaction, 
the Veteran and the representative should be 
furnished a supplemental statement of the 
case and provided an appropriate opportunity 
to respond before the claims folder is 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


